Piebce, J.
The undisputed evidence showed that on March 20, 1915, the plaintiff’s intestate was struck by an automobile while crossing a public street, and that an hour later she died without conscious suffering as a consequence of the injuries she then received. "At the conclusion of the evidence the judge ordered a verdict for the defendant, Clara Lacombe, on the ground that there was not sufficient evidence that she owned said automobile at the time of the accident, and not sufficient evidence that the defendant directly controlled the operation of said automobile immediately before and at the time of the accident.”
That the husband of the defendant could acquire from a third person a full legal title to the automobile although the only consideration for the transfer moved from the wife, is settled, O’Brien v. McSherry, 222 Mass. 147; nevertheless, the jury could find that the husband held only a nominal title in the right of his wife. The facts and circumstances attending the purchase and the use of the automobile are enough to require a submission of the issue of ownership to the jury. They were all admitted by or were inferable from the testimony of the defendant, and are, in substance, that she had been doing a teaming business on her separate account from 1903; that without a salary, her husband helped round doing what he could; that her son Alfred, thirty-nine years old, who was driving the automobile at the time of the accident and had operated it during the previous summer, had worked for her as a teamster since he left school and was able to work; that the proceeds of the business went to her entirely;, that “everything that went to the comfort and necessity of the family, as food, clothing, light, heat, pleasure came from the receipts of the teaming business;” that the real estate that was owned at the time of the accident stood in her name; that the only property, the title to which stood in her husband’s name, was this automobile, which was bought in 1913 by a conditional sale; that the automobile had not been purchased at her direction; that she let her husband have the money to pay for it because he did *399not have any; that she did not remember how many times she had been to the garage with her husband to pay money on account of the automobile; that she was there when he paid $500; that she let him have that $500; that she did not remember whether it was cash or a check; that at the request of her husband she went alone to the garage to see the automobile two weeks before it was bought; that she looked at one shown her by the dealer; that she did not look at any other; that the price told her that day was $1,400; that the car she looked at was purchased at that price subsequently; that at the time of the accident she owed money to one Laplante; that her husband owed Laplante nothing; that Laplante, before the accident, was pressing her for the money; that her husband gave a mortgage of the automobile for security of'that money; that she did not know any reason why her husband’s automobile should be mortgaged to secure her debt; that she did not give her note, but had done so before. It further appeared that the automobile was not registered in her or in her husband’s name.
If the jury should find that the defendant was not the owner, we do not think' the evidence of control or of a joint enterprise was sufficient to require a submission of these issues to them.

Exceptions sustained.